El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Las principales cuestiones planteadas en este caso son sustancialmente iguales a las presentadas en el caso de cer-tiorari No. 119, de Tomás Delgado et al. v. Hutchison, Juez de Distrito, resuelto en el día de hoy, y los razonamientos consignados en la opinión emitida en dicho caso son aplica-bles a éste, y, por tanto, debe dictarse una resolución decla-rando con lugar la solicitud de certiorari y anulando la orden dictada por la corte inferior el 18 de Abril de 1914.

Con lugar la solicitud y anulada la orden de abril 18, 1914.

*490Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Los Jueces Sres. Presidente Hernández y Asociado Iíntch-ison no intervinieron en la resolución de este caso.